Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/22 has been entered.
 
Claims Status:
	Claims 12, 24, 25, 27, 31-35 and 39-41 have been cancelled.
	Claims 1-11, 13-23, 26, 28-30, 36-38 and 42-46 are pending. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 8/25/22 were filed after the mailing date of the Advisory Action on 6/14/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Terminal Disclaimer
The terminal disclaimer filed on 5/24/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16959350 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn rejections
Applicant's amendments and arguments filed 8/25/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. Claims 1-11, 13-23, 26-30, 36-38 and 42-46 were rejected under 35 U.S.C. 103(a) as being unpatentable over Chowdhury et al. (US 20040228921) and Murty et al. (US 20160184258; IDS reference #62) and Rigassi et al. (US 20080279940) and Vangara et al. (US 20160271252) and (Turner et al. (US 20180289665) as evidenced by BASF PHARMA INGREDIENTS Lutrol® F68 NF ([online] retrieved on 2/22/22 from: http://www2.basf.us/Pharma/pdf/Lutrol_F_68.pdf; 2001; 1 page). Applicant’s amendment and arguments are persuasive. Chowdhury et al. is directed to ophthalmic delivery of tetrahydrocannabinol in the form of aqueous solutions (Abstract; claims 1-8; [0063, 0066, 0069, 0073, 0076, 0081]) and teaches topical administration [0016-0026, 0083, 0085, 0088, 0090]. There is no teaching or suggesting from Chowdury et al. to select an oral pharmaceutical composition that comprises a tablet, powder, liquid gel capsule, solid capsule, granule or extrudate. It would appear to be hindsight to do so. 
Claims 1-11, 13-23, 26-30 and 42-46 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8, 11-29, 35-37 of copending Application No. 16959350 in view of Murty et al. (US 20160184258). A terminal disclaimer has been filed and approved.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1. Claim 1-11, 13-23, 26, 28-30, 36-38 and 42-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 12-24 and 40-43 of copending Application No. 15640033 in view of Murty et al. (US 20160184258) and Li et al. (Journal of Pharmacy and Pharmacology 2005;57:533-546). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending teaches overlapping claimed subject matter, for example:

    PNG
    media_image1.png
    442
    1113
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    174
    1252
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    383
    1210
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    394
    1275
    media_image4.png
    Greyscale

	It is the Examiner’s position that the use of the composition to treat at least autism and myocolonic seizures would render obvious to the ordinary artisan treatment of autism spectrum disorder as well as atonic seizures, absence seizures or partial seizures with a reasonable expectation of success. 
The copending does not expressly teach wherein the oral pharmaceutical formulation contains at least one modified-release agent or that the oral pharmaceutical formulation is only in the core and the modified-release agent is only in the shell. But the copending does teach and suggest making, for example, capsules and tablets and the copending is silent on the components of the capsules and tablets. Murty et al. teach and suggest adding to cannabinoid oral dosage forms viscosity modifying agents including polyvinyl acetate derivatives, cellulose derivatives including: HPMC, HEC, HPC, CMC, EC and cellulose acetate phthalate; and waxes including beeswax and carnauba wax for example (claims 1, 6 and 15), which also naturally serve as modified release agents, especially when the instant specification names these types of materials as modified-release agents (page 14, lines 1-14). It is merely semantics whether the artisan labels the same materials as viscosity modifying agents or modified-release agents. The materials can perform more than one function. Indeed, Li et al. confirm the Examiner’s position and teach that HPMC and its derivatives are by far the most commonly employed cellulose ether to provide controlled release of a drug from tablets (Abstract; Introduction) and has viscosity properties (page 534, left column Viscosity types of Hypromellose; right column Viscosity effects). Murty et al. exemplify capsules (Examples 6-16; Tables 15 and 16) including hard gelatin capsules [0204], thus making semi-solid matrix or liquid filled gel capsules [0214]. Murty et al. disclose direct filling of hypromellose (HPMC) capsules [0082, 0184, 0193, 0194] thus having embodiments with the modified release agent in the shell only and the pharmaceutical formulation in the core only. The ordinary artisan desiring to practice at least the embodiments of an oral tablet or capsule dosage forms of the copending application would look to the art and find Murty et al. and Li et al. for the appropriate common and conventional components to use in the dosage forms with a reasonable expectation of success. 
Therefore, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

2. Claim 1-11, 13-23, 26-30 and 42-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26, 31 and 32 of copending Application No. 16959357 in view of Murty et al. (US 20160184258) and Li et al. (Journal of Pharmacy and Pharmacology 2005;57:533-546).  Although the claims at issue are not identical, they are not patentably distinct from each other because the copending teaches overlapping claimed subject matter, for example:

    PNG
    media_image5.png
    337
    768
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    248
    1217
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    382
    786
    media_image7.png
    Greyscale

Treating autism naturally treats autism spectrum disorder. 
The copending does not expressly teach wherein the oral pharmaceutical formulation contains at least one modified-release agent or that the oral pharmaceutical formulation is only in the core and the modified-release agent is only in the shell. But the copending does teach and suggest making, for example, capsules and tablets and the copending is silent on the components of the capsules and tablets. Murty et al. teach and suggest adding to cannabinoid oral dosage forms viscosity modifying agents including polyvinyl acetate derivatives, cellulose derivatives including: HPMC, HEC, HPC, CMC, EC and cellulose acetate phthalate; and waxes including beeswax and carnauba wax for example (claims 1, 6 and 15), which also naturally serve as modified release agents especially when the instant specification names these types of materials as modified-release agents (page 14, lines 1-14). It is merely semantics whether the artisan labels the same materials as viscosity modifying agents or modified-release agents. The materials can perform more than one function. Indeed, Li et al. confirm the Examiner’s position and teach that HPMC and its derivatives are by far the most commonly employed cellulose ether to provide controlled release of a drug from tablets (Abstract; Introduction) and has viscosity properties (page 534, left column Viscosity types of Hypromellose; right column Viscosity effects). Murty et al. exemplify capsules (Examples 6-16; Tables 15 and 16) including hard gelatin capsules [0204] thus making semi-solid matrix or liquid filled gel capsules [0214]. Murty et al. disclose direct filling of hypromellose (HPMC) capsules [0082, 0184, 0193, 0194] thus having embodiments with the modified release agent in the shell only and the pharmaceutical formulation in the core only. The ordinary artisan desiring to practice at least the embodiments of an oral tablet or capsule dosage forms of the copending application would look to the art and find Murty et al. and Li et al. for the appropriate common and conventional components to use in the dosage forms with a reasonable expectation of success. 
Therefore, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments:
Applicant asserts that the Examiner is incorrect and has misinterpreted Murty because Murty is silent regarding a modified-release agent and only identifies viscosity modifying agents in claim 15. Applicant argues that a “viscosity modify agent” is different from a “modified release agent” and the Examiner has used hindsight. Respectfully the Examiner does not agree because in the pharmaceutical arts, pharmaceutical excipients can serve more than one purpose. In the instant case, the art of Li et al. confirms the Examiner’s position that HPMC derivatives are not only recognized by the pharmaceutical artisan as viscosity modifying agents but also as pharmaceutical controlled release agents as discussed above. This is common knowledge to the pharmaceutical artisan. Applicants argument is not persuasive. 
Applicant also argues that the Examiner has cited no evidence that a “capsule” is necessarily disclosure of a “modified release agent” and is therefore only the Examiner’s opinion and an act of “Official Notice”. Applicant’s arguments have been carefully considered but are not persuasive. Capsules not only provide a physical barrier to drug release, thus modifying the release, but are also made out of a material such as HPMC as taught by Murty et al. HPMC is known to control the release of drugs, thereby modifying their release, as taught by Li et al. Accordingly, the Examiner has not used hindsight and the Examiner has not taken Official Notice on something that is very well known in the pharmaceutical arts. It is not material if the art teaches immediate-release formulations because the Examiner is not relying on immediate release Advil or rapid release Tylenol compositions. Furthermore, Murty et al. teaches and suggests sustained drug release compositions ([0054], Figure 3). 
Applicant argues that Murty et al. teaches compositions formulation in an “oily medium”. The Examiner is not relying on Murty et al. for teaching “oily medium”. Applicant further argues that there is no reasonable expectation of success because it would require removing Murty’s “oily medium”. Respectfully, that is incorrect because the Examiner is not relying on Murty for teaching an oily medium but rather the copending applications to teach the formulation. The copending applications are relied upon for being substantially oil-free and Murty is relied upon for the capsule limitations of the oral dosage form. Applicant is not arguing the rejection as constructed by the Examiner. Applicant’s arguments are not persuasive. 
Applicant’s final point is that the Examiner’s selective view of Murty is contrary to well-established law and cites MPEP 2141.02(VI). The Examiner does not agree with Applicant’s analysis because the copending application teaches the limitation of being substantially oil-free and Murty has been considered in its entirety and is properly relied upon as discussed above. The Examiner is confident in proceeding to the Board of Appeals on this point. 

Conclusion

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/           Primary Examiner, Art Unit 1613